DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to amendments filed 04/11/2022, Claims 1, 3, 5-9, 11, 13-17, 19, 21-23 are pending.
	The amendments lack the required mark-up used to indicate the portions of the claims that have been added or removed. In order to expedite prosecution, the amendments are entered but applicant is reminded that all amendments must meet the requirements set out in MPEP § 1.121.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 3, 5-9, 11, 13-17, 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Buchmueller et al (US 20160171896). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, 9,11,13-15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa-Amir in view of Ravenscroft et al (US 20120158280; hereinafter referred to as Ravenscroft) and Buchmueller et al (US 20160171896).
Regarding Claim 1, Gilboa-Amir teaches: A static obstruction detection and management method (see at least Fig. 8) comprising: 
in an Air Traffic Control (ATC) system  for any flying vehicles including any of passenger drones and Unmanned Aerial Vehicles (UAVs) (see at least central management system 226 communicating with UAVs 400 in col. 5 lines 62-65 and in Fig. 2), 
receiving monitored data from a plurality of flying vehicles (see at least Fig. 8 step 802 and “For example, an obstacle sensor (e.g., a camera, distance sensor, etc.) may be utilized for detecting obstacles in the flight path of the UAV…the UAV may send some or all of the local travel related data obtained by the sensors to a central management system 226, or to a data aggregator, etc” in col. 21 lines 30-50) related to static obstructions (see at least “for example, an obstacle sensor (e.g., an image sensor, distance sensor, etc.) may be utilized for determining the presence of an obstacle … new building, tree, etc.), for which data may be sensed and provided” in col. 2 lines 45-50 interpreted as examples of static obstructions); 
receiving external data from one or more external sources (see at least Fig. 8 step 804 and “other sources” in col. 21 line 51 to col. 22 line 3 interpreted as external sources, see also other sources including obstacle databases and data aggregators in col. 2 lines 29-43) related to the static obstructions (see at least “for example, obstacles that are sensed by the sensors of the UAV as being in the travel path of the UAV may be prioritized over general obstacles and terrain related data for the area that is received from a data aggregator” in col. 22 lines 10-15, the terrain related data is interpreted as external data related to static obstructions (terrain) and the data aggregator is interpreted as an external source) ; 
analyzing the monitored data and the external data (see at least step 806 in Fig. 8 and col. 22 lines 4-18) to populate and manage an obstruction database of the static obstructions (see at least “This detection may be utilized to update an obstruction database” in col. 7 lines 63-64); and 
transmitting obstruction instructions to the plurality of flying vehicles based on analyzing the obstruction database to control the flying vehicles by modifying their flight plans (see at least “After the analysis has been performed of the travel related data, a determination is made if the flight plan is to be updated” in col. 22 lines 19-22, see also rerouting flight around obstruction in col. 22 line 59 to col. 23 line 21 and Fig. 9 step 904 interpreted as transmitting obstruction instructions to flying vehicles). and
(2) a review component that requires removal of the obstruction if the next UAV passing the temporary obstruction fails to detect and report the temporary obstruction (see at least “In various implementations, other UAVs may periodically be sent to the location to collect additional travel related data regarding the location. For example, if the additional travel related data indicates that the obstacle is no longer there (e.g., has been moved, taken down, etc.), the additional travel related data may be used to further update the stored travel related data” in col. 20 lines 54-57, the additional travel related data used to further update the stored travel related data to indicate that the obstacle is no longer there is interpreted as removing of the obstruction from the database)
Gilboa-Amir fails to explicitly teach the following, but Ravenscroft does teach:
the obstruction database comprising a plurality of data structures each defining a no fly zone of location coordinates based on the analyzing and a permanency flag defining an associated obstruction as either a permanent obstruction and a temporary obstruction, wherein permanency flags for temporary instructions each include a time to remove component that specifies one component chosen from (1) a time for removal of the obstruction from the obstruction database (see at least obstacle models for temporary flight restrictions having a fourth dimension for specific times of birth and/or times of death in par.. 0042-0043 and obstacle database 426 including 4-D obstacles in par. 0095, the fourth dimension is interpreted as a time to remove parameter) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir to incorporate the teachings of Ravenscroft wherein birth and death times are stored for temporary obstructions. The motivation to incorporate the teachings of Ravenscroft would be to restrict airspace only when necessary and avoid flight of UAVs that does not follow FAA rules (see par. 0044).
Gilboa-Amir and Ravenscroft do not appear to explicitly teach the following, but Buchmueller does teach: 
analyzing the monitored data and the external data to identify the static obstructions using a pattern matching technique and to identify of permanency of each of the static obstructions using a permanency flag based on an identity of a respective static obstruction (see at least objects-type being identified by optical sensor capturing images of the UAV’s airspace and using pattern matching of characteristic features in par. 0045 and one of the object types being stationary objects in par. 0054 and a UAV receiving signals generated from the sensors of another UAV operating in the UAV’s airspace in par. 0079 interpreted as the external data )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir as modified by Ravenscroft and Buchmueller to incorporate the teachings of Buchmueller wherein image analysis and pattern recognition are used to identify types of objects as stationary or moving as well as specific sub-categories of those groups in order to determine when to expect an identified object to move relative to the UAV. The motivation to incorporate the teachings of Buchmueller would be to update a UAVs flight plan to minimize likelihood of interaction with a detected object (see par. 0017)
Regarding Claim 9, Gilboa-Amir teaches: An air traffic control and monitoring system for static obstruction detection and management (see at least central management system 226 in Fig. 2), the system comprising: 
a network interface (see at least electronic device 206 in Fig. 2) and 
one or more processors communicatively coupled to one another (see at least remote computing resource(s) 210 in Fig. 2); and 
memory storing instructions (see at least memory 224 storing central management system 226 in Fig. 2) that, when executed, cause the one or more processors to: 
The instructions are interpreted to cause the processors to implement the method of claim 1. This is taught by Gilboa-Amir as modified by Ravenscroft and Buchmueller (see Claim 1 analysis).
Regarding Claim 17, Gilboa-Amir teaches a non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors to perform steps of (see at least memory 224 storing central management system 226 in Fig. 2 and Fig. 6 and each process disclosed implemented by a non-transitory computer readable storage media in col. 17 lines 38-58 interpreted to include the process in Fig. 8): 
The instructions are interpreted to cause the processors to implement the method of claim 1. This is taught by Gilboa-Amir as modified by Ravenscroft and Buchmueller  (see Claim 1 analysis).

	Regarding Claim 3, Gilboa-Amir as modified by Ravenscroft and Buchmueller teaches the static obstruction detection and management method of claim 1 (see Claim 1 analysis). 
Gilboa-Amir fails to explicitly teach the shapes of the obstacle models, but Ravenscroft does teach wherein the data structures define one of a cylinder and a rectangular prism sized to cover an associated obstruction and with associated location coordinates (see at least obstacles modeled as a cylinder in par. 0121 and Fig. 7 and 3-D coordinates of obstacles in par. 0114).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir to incorporate the teachings of Ravenscroft wherein obstacles are modeled as cylinders with associated 3-D coordinates. The motivation to incorporate the teachings of Ravenscroft would be to model the obstacle accurately with a suitable volumetric shape (see par. 0121). 
Regarding Claim 11, it is interpreted as a system for implementing the method of Claim 3 and the method taught by Gilboa-Amir, Ravenscroft, and Buchmueller above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 3 analysis for rejection of the method).
Regarding Claim 19, it is interpreted as a NTCRM for implementing the method of Claim 3 and the method taught by Gilboa-Amir as modified by Ravenscroft and Buchmueller above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 3 analysis for rejection of the method).

Regarding Claim 5, Gilboa-Amir as modified by Ravenscroft and Buchmueller teaches the static obstruction detection and management method of claim 1 (see Claim 1 analysis). 
Gilboa-Amir further teaches wherein one of the monitored data and the external data is used to first detect an obstruction and enter the obstruction in the obstruction database (see at least second UAV collecting travel related data in col. 20 lines 35 to col. 21 line 3 interpreted as the monitored data) and the other of the monitored data and the external data is used to verify the obstruction in the obstruction database (see at least “In various implementations, other UAVs may periodically be sent to the location to collect additional travel related data regarding the location. For example, if the additional travel related data indicates that the obstacle is no longer there (e.g., has been moved, taken down, etc.), the additional travel related data may be used to further update the stored travel related data. In various implementations, such checks (e.g., to determine if an obstacle has been removed, etc.) may be performed over certain time increments” in col. 29 lines 55-62). Note the interpretation here is that the other UAVs are external sources other than the second UAV that collected the original monitored data checking to verify the obstacle is still there. 
Regarding Claim 13, it is interpreted as a system for implementing the method of Claim 5 and the method taught by Gilboa-Amir as modified by Ravenscroft and Buchmueller above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 5 analysis for rejection of the method).

Regarding Claim 6, Gilboa-Amir as modified by Ravenscroft and Buchmueller teaches the static obstruction detection and management method of claim 1 (see Claim 1 analysis). Gilboa-Amir further teaches further comprising: 
transmitting instructions to one or more flying vehicles to obtain additional information to populate and manage the obstruction database (see at least “other UAVs may periodically be sent to the location to collect additional travel related data regarding the location” in col. 29 lines 55-62).
Regarding Claim 14, it is interpreted as a system for implementing the method of Claim 6 and the method taught by Gilboa-Amir as modified by Ravenscroft and Buchmueller above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 6 analysis for rejection of the method).

Regarding Claim 7, Gilboa-Amir as modified by Ravenscroft and Buchmueller teaches the static obstruction detection and management method of claim 1 (see Claim 1 analysis), Gilboa-Amir further teaches further comprising: 
managing one or more of emergency landing locations, recharging locations, and landing locations for the flying vehicles based on the obstruction database (see at least “For example, if the travel related data indicates that the UAV has flown into an area with unknown or undetected obstacles (e.g., in a construction area with cranes, new structures, etc.), it may be desirable to immediately land the UAV to avoid attempting to further navigate in the area” in col. 24 lines 35-40 interpreted as managing emergency landing locations based on the obstruction database; see also “As another example, if a UAV is over a safe landing area (e.g., on top of a building) which travel related data (e.g., from the UAV or other source) indicates has become surrounded with a crowd of people (e.g., due to a concert, a demonstration, etc.), a determination may be made that the UAV should be grounded on top of the building” in col. 23 lines 29-35 interpreted as managing landing locations based on avoiding obstructions like crowds that are in the travel related data (in the obstruction database)).
Regarding Claim 15, it is interpreted as a system for implementing the method of Claim 7 and the method taught by Gilboa-Amir as modified by Ravenscroft and Buchmueller above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 7 analysis for rejection of the method).

Claim 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa-Amir in view of Ravenscroft, Buchmueller, and Ganesh et al (US 20160068264; hereinafter referred to as Ganesh).
Regarding Claim 8, Gilboa-Amir as modified by Ravenscroft and Buchmueller teaches the static obstruction detection and management method of claim 1 (see Claim 1 analysis). 
	Gilboa-Amir, Ravenscroft, and Buchmueller fail to explicitly teach the drones flying below 1000 feet, but Ganesh does teach wherein the flying vehicles fly under 1000 feet (see at least delivery drone flying at low altitudes below 400 feet in par. 0031) and the obstructions are based thereon (see at least drone detecting obstacles like tree branches above them when departing in par. 0066 interpreted as obstructions below 1000 feet).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir as modified by Ravenscroft and Buchmueller to incorporate the teachings of Ganesh wherein the drones fly below 400 feet. The motivation to incorporate the teachings of Ganesh would be to enable a drone to land while staying clear of any obstructions when delivering a package (see par. 0054).
Examiner notes that although the prior art teaches the limitation, the flying vehicles are not positively recited as this claim is directed to a static obstruction detection and management method. This limitation to the flying vehicles does not materially limit the scope of the method, and will be given no patentable weight. 
Regarding Claim 16, it is interpreted as a system for implementing the method of Claim 8 and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller and Ganesh above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 8 analysis for rejection of the method).

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa-Amir in view of Ravenscroft, Buchmueller, and Nerayoff et al (US 20160078759).
Regarding Claim 21, Gilboa-Amir as modified by Ravenscroft and Buchmueller teaches the static obstruction detection and management method of claim 1 (see Claim 1 analysis), further comprising, 
Gilboa-Amir, Ravenscroft, and Buchmueller do not appear to explicitly teach the following, but Nerayoff does teach in response to the pattern matching technique failing to identify a obstruction, flagging the obstruction for human review (see at least when an error has occurred during the UAV’s attempt to identify the vehicle, the server system requests assistance from a human operator to manually review the images and identify the vehicle in par. 0038).).
Given that Buchmueller already teaches using a pattern matching technique to identify static objects (see at least par. 0054 ), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller, to incorporate the teachings of Nerayoff wherein if the image analysis results in an error, a request for manual identification by a human operator is triggered, in order to arrive at requesting human operator help when the drone fails to identify a static object. The motivation to incorporate the teachings of Nerayoff would be to increase identification accuracy (see par. 0038).
Regarding Claim 22, it is interpreted as a system for implementing the method of Claim 21 and the method taught by Gilboa-Amir as modified by Ravenscroft, Buchmueller and Nerayoff above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 21 analysis for rejection of the method).
Regarding Claim 23, it is interpreted as a NTCRM for implementing the method of Claim 21 and the method taught by Gilboa-Amir, Ravenscroft, Buchmueller, and Nerayoff above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 21 analysis for rejection of the method).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogan et al (US 20140368493) discloses a lidar system that identifies stationary and moving objects in a scene and removes objects identified to be temporary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                       
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664